Affirmed and Memorandum Opinion filed June 14, 2007







Affirmed
and Memorandum Opinion filed June 14, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00937-CR
____________
 
ROBERTO ROMO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 179th District
Court
Harris County, Texas
Trial Court Cause No.
1053603
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea, without an agreed recommendation on punishment, to the
felony offense of delivery of between four and 400 grams of methamphetamine, a
controlled substance.  On September 29, 2006, after a pre-sentence
investigation, the trial court sentenced appellant to confinement for eight
years in the Institutional Division of the Texas Department of Criminal Justice
and assessed a fine of $5,000.  Appellant filed a timely, written notice of
appeal.




Appellant=s appointed counsel filed a brief in
which she concludes the appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right to
examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005).  
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed June
14, 2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman. 
Do Not Publish C Tex. R. App. P.
47.2(b).